Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Suction jet pump container arrangement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites “the second U-shaped part”; however, this element has not been previously introduced.  In claim 12, the recitation of “the second U-shaped part” has also not been previously introduced.  Examiner requests correction.  Claim 13 recites “for at least 450 degrees” but does not specify an upper boundary, rendering the claim unbounded and therefore indefinite.  Examiner requests clarification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over JP50106717U (‘717) in view of Werkmann (DE4338504A1).
Claim 1:  ’717 discloses a collection container (5, note Figs. 8-10) surround a fuel outlet (3), the collection container having at least one fuel inlet opening (Fig. 9, note openings between 52/53) for feeding fuel from the outside to the inner volume of the collection container wherein a part of the collection container that surrounds the outlet has a U-shaped cross section when seen from above (see Figure 9), and wherein an upper edge of two sidewalls forming the U-shaped part of the collection container have a sloping shape with their highest point being at a backside wall of the U-shaped part (see Fig. 10).
‘717 proposes a gravity-fed delivery of fuel which can limit where the fuel can be delivered and the amount that can be delivered; using a fuel jet allows for alternative fuel delivery locations as well as improving fuel flow amounts.  One such implementation is Werkmann which teaches using a sucking jet pump (Fig. 1) having a primary fluid inlet (3) for feeding a fuel driving stream to the sucking jet pump; a secondary fluid inlet (near 1) for feeding the sucking jet pump with the fuel to be delivered; a fluid outlet (8) for outputting the fuel. With Werkmann’s pump incorporated at the fuel outlet in ‘717, Werkmann’s pump’s first end opposite its outlet would be necessarily surrounded by the ‘717 collection container on at least three sides (see ‘717, Figs. 9-10) and Werkmann’s sucking jet pump would be situated to suck fuel via the secondary fluid inlet out of the inner volume of the collection container.  It would have been obvious before the effective filing date of the invention to a skilled artisan to incorporate a pump like that of Werkmann into the collection container of ‘717 in order to improve fuel flow output as well as increase the routing destination options for the fuel.
Claim 2:  ‘717 and Werkmann teach the previous limitations.  ‘717, as modified by Werkmann, further teaches that the fuel inlet opening (note openings between 52/53) the collection container is arranged lower than the secondary fluid inlet of the sucking jet pump (Examiner notes that the secondary fluid inlet of Werkmann’s jet pump will be situated above the base level of the container). 
Claim 5:  ‘717 and Werkmann teach the previous limitations.  ‘717, as modified by Werkmann, further teaches that the collection container has a second U-shaped part arranged in an angle of 90 with regard to the first U-shaped part (as can be seen in Fig. 10—and also clearly in Fig. 7 for reference—a second U-shaped part is formed as a base flange situated upon the tank bottom and formed 90 degrees offset with the first U-shaped walls 51/52/53), one sidewall of the second U-shaped part being connected with one sidewall of the first U-shaped part (Fig. 10).  
Claim 7:  ‘717 and Werkmann teach the previous limitations.  ‘717, as modified by Werkmann, further teaches that the sidewalls (51/52/53) of the first U-shaped part of the collection container extend beyond the secondary fluid inlet such that fuel in the area of the secondary fluid inlet can be retained by the sidewalls (Werkmann’s jet’s secondary fluid inlet situated within the collection container will necessarily be lower than the extent of the sidewalls, allowing fluid retention within the sidewall region).
Claim 8:  ‘717 and Werkmann teach the previous limitations.  ‘717, as modified by Werkmann, further teaches that the sloping edge of at least one of the first and second U-shaped part of the collection container is sloped at an angle of at least 30 to 40 degrees when compared to the lower side of the sucking jet pump (see Figures 8 and 10).
Claim 11:  ‘717 and Werkmann teach the previous limitations.  ‘717, as modified by Werkmann, further teaches that its collection container surrounds the primary fluid inlet of the sucking jet pump (note Figure 10 in ‘717, within which container Werkmann’s jet’s inlet would be situated).
Claim 12:  ‘717 and Werkmann teach the previous limitations.  ‘717, as modified by Werkmann, further teaches that the backside wall of a second U-shaped part of the collection container extends beyond the secondary fluid inlet as can be seen in Fig. 10—and also clearly in Fig. 7 for reference—a second U-shaped part is formed as a base flange situated upon the tank bottom and would be situated to extend beyond the secondary fluid inlet) such that fuel in the area of the secondary fluid inlet can be retained by this backside wall (the backmost wall of the second U-shaped part would be able to help retain fluid).
Claim 14:  ‘717 and Werkmann teach the previous limitations.  ‘717, as modified by Werkmann, further teaches that the collection container has a snail-shape when seen from above (Fig. 9, note shape matches a snail shell when seen from above).
Claim 15:  ’717 discloses a collection container (5, note Figs. 8-10) surrounding a fuel outlet (3), the collection container having at least one fuel inlet opening (52/53) for feeding fuel from the outside to the inner volume of the collection container (Fig. 10); wherein the collection container has a U-shaped cross section when seen from above (Fig. 10); wherein the collection container has a second U-shaped part arranged in an angle of 90 degrees with regard to the first U-shaped part (as can be seen in Fig. 10—and also clearly in Fig. 7 for reference—a second U-shaped part is formed as a base flange situated upon the tank bottom and formed 90 degrees offset with the first U-shaped walls 51/52/53), one sidewall of the second U-shaped part being connected with one sidewall of the first U-shaped part (Fig. 10).
‘717 proposes a gravity-fed delivery of fuel which can limit where the fuel can be delivered and the amount that can be delivered; using a fuel jet allows for alternative fuel delivery locations as well as improving fuel flow amounts.  One such implementation is Werkmann which teaches using a sucking jet pump (Fig. 1) having a primary fluid inlet (3) for feeding a fuel driving stream to the sucking jet pump; a secondary fluid inlet (near 1) for feeding the sucking jet pump with the fuel to be delivered; a fluid outlet (8) for outputting the fuel.  With Werkmann’s pump incorporated at the fuel outlet in ‘717, Werkmann’s pump’s first end opposite its outlet would be necessarily surrounded by the ‘717 collection container on at least three sides (see ‘717, Figs. 9-10) and Werkmann’s sucking jet pump would be situated to suck fuel via the secondary fluid inlet out of the inner volume of the collection container which would surround the primary fluid inlet.  It would have been obvious before the effective filing date of the invention to a skilled artisan to incorporate a pump like that of Werkmann into the collection container of ‘717 in order to improve fuel flow output as well as increase the routing destination options for the fuel.
Claim 16:  ‘717 and Werkmann teach the previous limitations.  ‘717, as modified by Werkmann, further teaches that the fuel inlet opening (note openings between 52/53) the collection container is arranged lower than the secondary fluid inlet of the sucking jet pump (Examiner notes that the secondary fluid inlet of Werkmann’s jet pump will be situated above the base level of the container). 
Claim 17:  ‘717 and Werkmann teach the previous limitations.  ‘717, as modified by Werkmann, further teaches that an upper edge of two sidewalls (52/53) forming the U-shaped part of the collection container have a sloping shape with their highest point being at a backside wall (51) of the U-shaped part (see Figs. 8-10).
Claim 19:  ‘717 and Werkmann teach the previous limitations.  ‘717, as modified by Werkmann, further teaches that the sidewalls of the first and second U-shaped parts of the collection container extend beyond the secondary fluid inlet such that fuel in the area of the secondary fluid inlet can be retained by the sidewalls of the first and second U-shaped parts (Fig. 10, Examiner noting that the lower base flange parts and sidewalls will be present extending beyond Werkmann’s secondary fluid inlet and provide some fluid retaining functionality).

Allowable Subject Matter
Claims 6, 9-10, 13, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 6, the prior art of record does not disclose or reasonably teach in combination that an upper edge of the two sidewalls of the second U-shaped part of the collection container have a sloping shape with their highest point being at a backside wall of the second U-shaped part.
Regarding claim 9, the prior art of record does not disclose or reasonably teach in combination that the collection container has a spiral-shape when seen from above.  
Regarding claim 18, the prior art of record does not disclose or reasonably teach in combination that an upper edge of the two sidewalls of the second U-shaped part of the collection container have a sloping shape with their highest point being at a backside wall of the second U-shaped part. 
Regarding claim 20, the prior art of record does not disclose or reasonably teach in combination that the collection container has a spiral-shape when seen from above, and wherein at least one of the outer walls of the spiral-shaped collection container comprises the at least one fuel inlet opening for feeding fuel from the outside to the inner volume of the collection container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746